HUGHES, J.
Epitomized Opinion
At the hearing of this case the court failed and refused to give separate findings of fact and law. The record disclosed that the ease was journalized and entered of record August 1, 1922. A motion, for separate findings was filed with a motion for anew trial on August 2nd. The motion for the new trial did not complain of the court’s failure to make separate findings. Upon the hearing of the motion, the court refused to make separate findings. Error was prosecuted to the Court of Appeals. In sustaining the judgment of the lower court, the Court of Appeals held:
1. Under the circumstances as disclosed by the record, plaintiff-in-error cannot now complain of the failure of the court to grant the motion, as the request was made too late.